Citation Nr: 0433470	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  03-12 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for right shoulder 
instability and subluxation, status post reconstruction, 
currently rated as 40 percent disabling.  

2.  Entitlement to a temporary total rating based on 
treatment for a service-connected disability requiring 
convalescence, pursuant to 38 C.F.R. § 4.30 (2004).    


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from August 1994 to 
February 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Huntington, West Virginia.                 

The issue of entitlement to an increased rating for right 
shoulder instability and subluxation, status post 
reconstruction, will be discussed in the remand portion of 
this decision; the issue is remanded to the RO via the 
Appeals Management Center in Washington D.C. 

In September 2004, a hearing was conducted at the RO before 
the Board.  At that time, the appellant raised the issue of 
entitlement to service connection for a psychiatric disorder, 
as secondary to the appellant's service-connected right 
shoulder disability.  This issue has not been developed for 
appellate consideration and is referred to the RO for 
appropriate action.


FINDING OF FACT

With regard to the issue of entitlement to a temporary total 
rating based on treatment for a service-connected disability 
requiring convalescence, pursuant to 38 C.F.R. § 4.30, prior 
to promulgation of a decision by the Board, the appellant 
withdrew his appeal.   




CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
appellant for the issue of entitlement to a temporary total 
rating based on treatment for a service-connected disability 
requiring convalescence, pursuant to 38 C.F.R. § 4.30, have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2004).    


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.  

By a rating decision, dated in January 2002, the RO denied 
the appellant's claim for entitlement to a temporary total 
rating based on treatment for a service-connected disability 
requiring convalescence, pursuant to 38 C.F.R. § 4.30.  The 
appellant perfected an appeal in May 2003 as to this issue.  
However, in a statement in support of claim (VA Form 21-
4138), received by the RO in June 2003, the appellant's 
representative, the American Legion, indicated that the 
appellant wished to dismiss his appeal regarding his claim 
for a temporary total rating based on treatment for a 
service-connected disability requiring convalescence, 
pursuant to 38 C.F.R. § 4.30.  The written statement from the 
appellant's representative on behalf of the appellant is 
sufficient to withdraw the pending issue on appeal.     

With regard to the issue of entitlement to a temporary total 
rating based on treatment for a service-connected disability 
requiring convalescence, pursuant to 38 C.F.R. § 4.30, prior 
to promulgation of a decision by the Board, the appellant, 
through his representative, indicated that he wished to 
withdraw his appeal.  As a result, no allegation of error of 
fact or law remains before the Board for consideration with 
regard to the issue of entitlement to a temporary total 
rating based on treatment for a service-connected disability 
requiring convalescence, pursuant to 38 C.F.R. § 4.30.  
Hence, the Board finds that the appellant has withdrawn his 
claim as to this issue, and accordingly, the Board does not 
have jurisdiction to review the appeal as to the issue of 
entitlement to a temporary total rating based on treatment 
for a service-connected disability requiring convalescence, 
pursuant to 38 C.F.R. § 4.30.    


ORDER

The claim of entitlement to a temporary total rating based on 
treatment for a service-connected disability requiring 
convalescence, pursuant to 38 C.F.R. § 4.30, is dismissed.    


REMAND

In regard to the appellant's increased rating claim, this 
issue is not yet ready for appellate review.  The Board notes 
that by a January 2002 rating action, the RO increased the 
disability rating for the appellant's service-connected right 
shoulder disability from 30 percent to 40 percent disabling, 
effective from January 10, 2001.  In December 2002, the 
appellant filed a Notice of Disagreement (NOD), contending 
that his assigned 40 percent rating for his service-connected 
right shoulder disability was not high enough for the amount 
of disability that his right shoulder disability caused him.  
A Statement of the Case (SOC) was issued in March 2003, and 
the appellant submitted his substantive appeal (VA Form 9) in 
May 2003.  

In August 2004, the RO received outpatient treatment records 
from the VA Medical Center (VAMC) in Beckley, West Virginia, 
from July 2002 to January 2004.  Following the receipt of 
these additional treatment records, and prior to the 
certification and transfer of the record to the Board, a 
Supplemental Statement of the Case (SSOC) was not issued.  
See 38 C.F.R. § 19.37 (a) (2004).

The controlling regulations provide that a "Supplemental 
Statement of the Case . . . will be furnished to the 
appellant . . . when additional pertinent evidence is 
received after a Statement of the Case . . . has been 
issued."  38 C.F.R. § 19.31 (2004).  Here, before transfer 
of the claims file from the RO to the Board, the RO obtained 
additional VA treatment records that were not previously on 
file.  Accordingly, because these additional medical records 
contain evidence pertinent to the appellant's claim, a remand 
is required for the issuance of an SSOC.  38 C.F.R. § 19.9 
(2004).

A review of the claims file also reflects that the appellant 
was last examined by VA for his service-connected right 
shoulder disability in January 2002.  However, in the 
appellant's September 2004 Travel Board hearing, the 
appellant testified that the manifestations of his right 
shoulder disability had increased in severity since the last 
VA examination.  Specifically, the appellant stated that the 
pain in his right shoulder had worsened.  In addition, the 
appellant reported that he had developed a "neuropathy" in 
his right shoulder, which radiated down his right arm into 
his right hand.  According to the appellant, due to his right 
shoulder neuropathy, he had essentially lost the use of his 
right arm and hand.  In this regard, the Board notes that 
separate disabilities arising from a single disease entity 
are to be rated separately.  38 C.F.R. § 4.25(b); Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation 
of the same disability under various diagnoses is to be 
avoided.  38 C.F.R. § 4.14 (2004); Fanning v. Brown, 4 Vet. 
App. 225 (1993).  In this case, VA must determine whether the 
appellant experiences any nerve damage in relation to his 
service-connected right shoulder disability, and, if so, VA 
must then consider whether the diagnosed nerve damage is 
separate and distinct from the right shoulder instability and 
subluxation, thereby allowing separate evaluations to be 
established under 38 C.F.R. § 4.25 and Esteban.  Thus, in 
light of the above, the RO must afford the appellant new 
medical examinations.  See also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (fulfillment of the statutory duty to 
assist includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of the prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one).     

Accordingly, this case is remanded to the RO for the 
following actions:  

1.  The RO must review the claims folder 
and ensure that all Veterans Claims 
Assistance Act of 2000 (VCAA), notice and 
duty to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).     

2.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded the following 
examinations:

(A) a VA neurological examination to 
determine the severity of the appellant's 
service-connected right shoulder 
disability.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner is 
specifically requested to review the 
appellant's previous VA examination 
report, dated in January 2002, and the 
magnetic resonance imaging (MRI) report, 
dated in May 2003.  Any additional 
indicated testing should be conducted.

On the basis of current findings, a 
review of the claims file, and 
information received from the appellant 
at the examination, including current 
complaints, the examiner should address 
each of the following in detail:  

(1)  The examiner should describe any and 
all neurological manifestations 
attributable to the appellant's service-
connected right shoulder disability.  In 
this regard, the examiner should 
specifically indicate which of the nerve 
groups, if any, itemized in the VA Rating 
Schedule are affected by the appellant's 
right shoulder disability, including the 
upper radicular group (Diagnostic Code 
8510), the middle radicular group 
(Diagnostic Code 8511), the lower 
radicular group (Diagnostic Code 8512), 
all radicular groups (Diagnostic Code 
8513), median nerve (Diagnostic Code 
8515) and ulnar nerve (Diagnostic Code 
8516), as appropriate.

(2)  For each affected nerve or nerve 
group, the examiner should indicate 
whether the paralysis is complete or 
incomplete.  If the paralysis is 
incomplete, the examiner should note 
whether such incomplete paralysis is 
mild, moderate, or severe in degree.  The 
examiner should also describe, for each 
nerve or nerve group affected, the 
manifestations of the incomplete 
paralysis, noting such relevant factors 
as effect on shoulder and elbow movement, 
adduction, ability or inability to use 
wrist, make a fist, and move fingers, as 
well as sensation and pain.  The presence 
or absence of neuritis and/or neuralgia 
of the affected nerve or nerve group must 
also be set forth.    

(3)  In responding to the foregoing 
question, the examiner should 
specifically describe the extent of wrist 
flexion and extension, active and passive 
finger flexion and extension, ability or 
inability to grasp or make a fist, 
presence of a "griffin claw" deformity, 
and the extent of atrophy of the dorsal 
interspace and thenar and hypothenar 
eminences.  The examiner should also 
describe related impairment of motor 
function, trophic changes, and sensory 
disturbance within the meaning of 38 
C.F.R. § 4.120 (2004).

A complete rationale for all opinions 
should be provided.  If the examiner is 
unable to render any finding or opinion 
requested, it should be so indicated on 
the record and the reasons therefor 
should be noted.  The factors upon which 
such medical opinion is based should be 
fully set forth for the record.  Any 
report prepared should be typed.

(B) a VA orthopedic examination to 
determine the current severity of the 
appellant's service-connected right 
shoulder disability.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner is specifically requested to 
review the appellant's previous VA 
examination report, dated in January 
2002, and May 2003 MRI report.  Any 
additional indicated testing should be 
conducted, and current x-rays of the 
appellant's right shoulder should be 
obtained.

In regard to the appellant's service-
connected right shoulder instability and 
subluxation, status post reconstruction, 
the examiner should conduct a thorough 
orthopedic examination of the right 
shoulder.  Specifically, the examiner is 
asked to perform range of motion testing 
on the right shoulder, and to specify 
findings in degrees of flexion 
(elevation) and abduction, and internal 
and external rotation.  All established 
diagnoses pertaining to the right 
shoulder must be fully set forth.  
Moreover:

(1)  The examiner must describe the 
condition of the appellant's right 
shoulder and indicate whether there is 
evidence of ankylosis of the 
scapulohumeral articulation (the scapula 
and the humerus move as one piece), and, 
if so, is it favorable, unfavorable 
(abduction limited to 25 degrees from 
side), or ankylosed between favorable and 
unfavorable?  

(2)  The examiner must identify any 
limitation of motion to include whether 
motion is limited to the shoulder level, 
midway between the side and shoulder 
level, or to 25 degrees from the side.

(3)  The examiner must identify the 
presence or absence of any humeral 
impairment, including whether there is 
present or absent a loss of the head of 
the humerus (flail shoulder); nonunion 
(false flail joint); fibrous union of the 
humerus; recurrent dislocation of the 
humerus at the scapulohumeral joint with 
either frequent episodes and guarding of 
all arm movements or infrequent episodes 
and guarding of movement only at the 
shoulder level; or malunion of the 
humerus with either marked or moderate 
deformity.

(4)  The examiner must note the presence 
or absence of any dislocation of the 
clavicle or scapula, nonunion of the 
clavicle or scapula, with or without loss 
of movement, and/or malunion of the 
clavicle or scapula.  If any of the 
foregoing is present, the degree to which 
the impairment is shown must be fully 
articulated.

(5)  The examiner must opine whether 
there is the presence or absence of 
objective signs of right shoulder pain 
and whether any such pain could 
significantly limit functional ability 
during flare-ups or when the affected 
part is used repeatedly over a period of 
time.  This determination must, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.

(6)  The examiner must ascertain whether 
the right shoulder disorder results in 
weakened movement, excess fatigability or 
incoordination, and, if feasible, any 
determination should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability or 
incoordination.    

(7)  The examiner should also comment on 
the effect of the appellant's right 
shoulder disability on his employability.  

A complete rationale for all opinions 
should be provided.  If the examiner is 
unable to render any finding or opinion 
requested, it should be so indicated on 
the record and the reasons therefor 
should be noted.  The factors upon which 
such medical opinion is based should be 
fully set forth for the record.  Any 
report prepared should be typed.  

3.  The appellant is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the appellant does not report for 
the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The RO should also ensure that the VA 
examination reports address all questions 
asked.  If they do not, they must be 
returned to the examiner(s) for 
corrective action.

5.  The RO should then review and re-
adjudicate the appellant's claim in light 
of the evidence added to the record since 
the March 2003 SOC was issued.  The RO 
should consider all of the evidence of 
record, and any additional evidence 
obtained by the RO pursuant to this 
remand.  The RO should specifically 
consider whether separate evaluations for 
recurrent dislocation of the right 
shoulder, limitation of motion, and/or 
any diagnosed neurological impairment of 
the right shoulder, are appropriate.  If 
such action does not grant the benefit 
claimed, the RO should provide the 
appellant and his representative a SSOC 
and an appropriate period of time should 
be allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



